DETAILED ACTION
Reopening of Prosecution
PROSECUTION OF THIS APPLICATION IS HEREBY REOPENED in accordance with 37 C.F.R. 1.198.  The Patent Trial and Appeal Board (PTAB) rendered a decision on 10/28/2021 reversing the final rejection mailed on 04/22/2020.  The PTAB reversed the rejections to claims 1-13.  
A Technology Center (TC) Director and Supervisory Patent Examiner (SPE) have approved the reopening of prosecution in this case as noted by the TC Director and SPE signatures at the conclusion of this action.  
Claims 1-13 are rejected with a new ground of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (GB 2496062) (from applicant’s IDS submitted 06/30/2021) in view of Smith (US Patent 6,492,589).
In re Claim 1, Wright discloses an electrical enclosure 1 used in industrial applications and sealed against environmental contamination (p. 6 ll. 10-11) comprising: an enclosure cabinet 1 having an interior space (See Figures 1 and 2), the interior space being accessible through an opening (at 12 or 15), and a door or cover (12 or 15) selectively closing the opening, the cabinet being manufactured of numerous parts and having holes, joints, gaps, seams and/or 
Wright does not explicitly disclose wherein the thick-film elastomeric coating provides a monolithic bridging layer over holes, joints, gaps, seems and/or fasteners.  However, providing such was not new at a time before the effective filing date.  For example, Smith discloses an electrical enclosure 10 with a coating 50 provided over a joint/seem/gap 40 (See Smith Figure 3).  It would have been obvious to a person having ordinary skill in the art of electrical enclosures at a time before the filing of this application to have provided a coating over a joint, seam or gap, like that disclosed in Smith, with the enclosure as otherwise disclosed in Wright so as to provide for better thermal management within the enclosure as well as to further protect the enclosure from the environment.  Smith, col. 3 ll. 58-67; col. 4 ll. 1-49.  Wright does suggest that the enclosure be protected from weathering.  Wright, p. 6 ll. 10-11.  Wright further suggests that the enclosure be completely electrically insulated to prevent a person from physically contacting the metal enclosure (suggesting the coating be between gaps or seams located between covers/fasteners and the enclosure panels to prevent a person from being able to contact any exposed portion of the enclosure).  Wright, p. 6 ll. 7-9.  
In re Claim 2, Wright as modified by Smith discloses an electrical enclosure that is completely covered by a thick-film elastomeric coating (i.e. 0.5mm to 5mm thick coating 
In re Claim 3, Wright discloses wherein the coating is a thermoplastic polyurethane (p. 2 ll. 22-23) that forms a solid after application.  Wright, p. 5 ll. 26-27; p. 6 ll. 1-5. 
In re Claim 4, Wright discloses wherein the coating comprises a two-component system comprising resin and a catalyst.  Wright, p. 5 ll. 26-27; p. 6 ll. 1-5.
In re Claim 5, Wright discloses wherein the coating is composed of polyurethane or polyurea.  Wright, p. 2 ll. 22-23.
In re Claim 6, Wright discloses wherein the coating thickness is at least 0.6mm.  Wright, p. 2 ll. 18-20.
In re Claims 7 and 8, Wright as modified by Smith discloses an enclosure (1 in Wright) that is entirely sealed with a thick-film elastomeric coating (Wright, p. 2 ll. 13-14) and is capable of conforming with International Protection rating IP 56 and/or IP67 (i.e. the enclosure as disclosed in Wright as modified by Smith is capable of being subjected to and passing the testing requirements of these standards and/or being modified in accordance with and as directed in these standards).  
In re Claims 9-11, Wright as modified by Smith discloses an enclosure (1 in Wright) that is entirely sealed with a thick-film elastomeric coating (Wright, p. 2 ll. 13-14) and is capable of conforming with Underwriter Laboratories ratings of Type 3, Type 6 or Type 13 (i.e. the enclosure as disclosed in Wright as modified by Smith is capable of being subjected to and 
In re Claim 12, Wright discloses wherein a door or cover 12 or 15 includes a thick film elastomeric coating having a thickness of at least 0.6mm (p. 2 ll. 18-20), to provide a monolithic bridging layer over holes, joints, gaps, seams and/or fasteners (i.e. Wright discloses wherein the coating is applied to the entire enclosure 10, p. 2 ll. 13-14) to prevent environmental contamination from penetrating the enclosure (Wright discloses wherein the coating prevents weathering, p. 6 ll. 10-11, and furthermore, as noted above, discloses the coating being applied to the entire enclosure 10 and thus performs the function of preventing environmental contamination).  Furthermore, Wright as modified by Smith discloses a coating (50 in Smith) crossing a joint/seam/gap (40 in Smith) and thus discloses when the teachings are combined a door or cover that is coated with a thick film elastomeric coating to prevent environmental contamination from penetrating the enclosure.  Wright, p. 6 ll. 10-11.  Smith, col. 3 ll. 58-67; col. 4 ll. 1-49.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (GB 2496062) (from applicant’s IDS submitted 06/30/2021), Smith (US Patent 6,492,589) and further in view of McIntosh (US Patent 4,771,908).
In re Claim 13, Wright as modified by Smith discloses the limitations as noted above, but do not explicitly disclose a gasket providing a seal between the door or cover and the cabinet.  However, providing such is not new.  For example, McIntosh discloses a door or cover 58 attached to an electrical enclosure cabinet 10/22, wherein a gasket 74 is provided to seal between the door or cover and the cabinet.  It would have been obvious to a person having 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841                                                                                                                                                                                           



/ANDREA L WELLINGTON/             Director, Technology Center 2800                                                                                                                                                                                           

/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841